              Case 2:18-cr-00183-JAM Document 42 Filed 08/27/20 Page 1 of 1


     MICHAEL D. LONG
 1   Attorney at Law
     California State Bar Number 149475
 2   901 H Street, Suite 301
     Sacramento, CA 95814
 3   Telephone: (916) 201-4188
     Facsimile: (916) 442-8299
 4   Email:       mike.long.law@msn.com
 5   Attorney for Defendant
     DUSTIN ALBINI
 6

 7                               UNITED STATES DISTRICT COURT

 8                  IN AND FOR THE EASTERN DISTRICT OF CALIFORNIA

 9
                                                   )   Case No.: Cr.S-18-101 JAM
10   United States of America,                     )   Case No.: Cr.S-18-183 JAM
                                                   )
11                 Plaintiff,                      )   ORDER TO FILE UNDER SEAL THE
                                                   )   MEDICAL EXHIBITS TO THE
12          vs.                                    )   COMPASSIONATE RELEASE MOTION
                                                   )
13   DUSTIN ALBINI,                                )
                                                   )
14                 Defendant                       )
                                                   )
15
                                                    ORDER
16

17
            IT IS HEREBY ORDERED that the Request to Seal Exhibits O and P, Mr. Dustin

18   Albini’s Medical Records, and Exhibit U, the medical records of Mr. Albini’s mother, is

19   GRANTED so that the medical information is not available on the public docket. The records are

20   to be provided to the Court and opposing counsel. These documents shall remain under seal until

21   further Order of the Court. IT IS SO ORDERED.
22

23
     IT IS SO ORDERED.

24
     Dated: August 26, 2020                              /s/ John A. Mendez_________
25                                                       JUDGE JOHN A. MENDEZ
                                                         U.S. DISTRICT COURT JUDGE



                                                   -2-
